Title: New York Ratifying Convention. First Speech of June 23 (Francis Childs’s Version), [23 June 1788]
From: Childs, Francis,Hamilton, Alexander
To: 


[Poughkeepsie, New York, June 23, 1788]
The honorable Mr. Hamilton. It is not my design, Mr. Chairman, to extend this debate by any new arguments on the general subject. I have delivered my sentiments so fully on what has been advanced by the gentlemen this morning, that any further reasonings from me will be easily dispensed with. I only rise to state a fact, with respect to the motives which operated in the general convention. I had the honor to state to the committee the diversity of interests which prevailed between the navigating and non-navigating—the large and the small states; and the influence which those interests had upon the conduct of each. It is true, a difference did take place between the large and small states; the latter insisting on equal advantages in the house of representatives. Some private business calling me to New-York, I left the Convention for a few days: On my return, I found a plan, reported by the committee of details; and soon after, a motion was made, to increase the number of representatives. On this occasion the members rose from one side and the other, and declared, that the plan reported was entirely a work of accommodation; and that to make any alterations in it, would destroy the Constitution. I discovered that several of the states, particularly New-Hampshire, Connecticut and New-Jersey, thought it would be difficult to send a great number of delegates from the extremes of the continent to the national government: They apprehended their constituents would be displeased with a very expensive government; and they considered it as a formidable objection. After some debate on this motion, it was withdrawn. Many of the facts stated by the gentleman and myself are not substantially different. The truth is, the plan in all its parts was a plan of accommodation.
 